Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Feldmann et al. (US 20120168564).
Re’ Claim 1. Feldmann discloses An air-to-air coupling usable as part of a probe-and-drogue system for releasably connecting in mid-air a first aircraft 100, on which the coupling is mounted, to a second aircraft 114, the coupling comprising one or more retaining members 312, 314, 316, 332 movable between a holding position (Fig. 3) in which they can interact with a suitably shaped (recess 338) further member 116, mounted on the second aircraft, to hold the further member in a predetermined position relative to the coupling and a release position in which the retaining members permit the further member to move past them, the coupling further comprising a drive system (326, 328) responsive to a latching signal (Para: 21) to urge the one or more retaining members towards the holding position and/or to hold the one or more retaining members in the holding position and responsive to a release signal To permit the one or more retaining members to move from the holding position towards the release position or To urge the one or more retaining members from the holding position towards the release position (Para: 21-23) 
Re’ Claim 2. Feldmann discloses An air-to-air coupling according to claim 7 comprising one or more sensors (308 disclosed in Para: 0021) for detecting the presence of said further member and providing a sensor signal in response thereto, and a controller responsive to the sensor signal To output the latching signal to the drive system (para: 21-23).
Re’ Claim 3. Feldmann discloses An air-to-air coupling according to claim 7 in which the one or more retaining members are mounted for rotation (pivot axes shown in Fig. 3) between the holding position and the release position and the drive system is coupled to the one or more retaining members to drive them in rotation (Clearly shown in Fig. 3).
Re’ Claim 4, Feldmann discloses An air-to-air coupling according to claim 1 in which the path of movement of the one or more retaining members from the release position towards the holding position includes an intermediate position at which the one or more retaining members can interaction with said further member when said further member is in a first position at which it has approached but has not reached the predetermined position, and after interaction with said further member further movement of the one or more retaining members along the said path from the intermediate position towards the holding position will tend to drive said further member from the first position towards the predetermined position (clearly shown in Fig 3 the movement of the latch 312 about its pivot axis can interact with a curved portion of the recess 338 and urge the probe 116 into position).
Re’ Claim 6. Feldmann discloses An air-to-air coupling according to claim 4 in which the drive system 326, 328 is operable, in response to the latching signal, to drive the one or more retaining members from the release position via the intermediate position towards the holding position (Para: 21-23).
Re’ Claim 7. Feldmann discloses An air-to-air coupling according to claim 4 in which the drive system is operable in response to the release signal to drive the one or more retaining members away from the holding position towards the release position thereby tending to drive said further member, with which the one or more retaining members have interacted, away from the predetermined position (Para: 21-23 – as understood from the figures as the latch is actuated and rotated will perform the function claimed). 
Re’ Claim 8. Feldmann discloses An air-to-air coupling according to claim 1 in which the one or more retaining members are resiliently biased (by 336) towards the holding position and the drive system is operable, before the latching signal is received, to oppose the resilient bias of the one or more retaining members to reduce or eliminate the force required to move the one or more retaining members from the holding position to the release position, the drive system being arranged to respond to the latching signal by removing or reducing its opposition to the resilient bias and to respond to the release signal by restoring its opposition to the resilient bias (Fig. 3 and para: 21-23). 
Re’ Claim 9. Feldmann discloses An air-to-air coupling according to claim 1 in which the one or more retaining members are movable from the release position into the holding position if said further member is in the predetermined position, and the drive system is responsive to the latching signal to move a locking member info a position to obstruct movement of the one or more retaining members from the holding position to the release position (Clearly disclosed in Para: 21-23).
Re’ Claim 10. Feldmann discloses An air-to-air drogue coupling assembly comprising a coupling according to claim 1 and a drogue 102 connected thereto.
Re’ Claim 11. Feldmann discloses An air-to-air drogue coupling assembly comprising a coupling according to claim 4 and a drogue 102 connected thereto.
Re’ Claim 12. Feldmann discloses An air-to-air connector comprising an air-to-air drogue coupling according to claim 10 and a cable 208 connected thereto in the absence of a refueling hose.
Re’ Claim 13. Feldmann discloses An air-to-air refueling hose-and-drogue assembly comprising an air-to-air drogue coupling assembly according to claim 10 and a refueling hose 108 connected thereto. 
Re’ Claim 14. Feldmann discloses An air-to-air refueling hose-and-drogue assembly comprising an air-to-air drogue coupling assembly according to claim 11 and a refueling hose 108 connected thereto. 
Re’ Claim 15. Feldmann discloses An air-to-air refueling hose-and-drogue assembly comprising an air-to-air coupling according to claim 6, the assembly having a fuel line 108 and a valve member (shown in Dotted lines in Fig. 3 and described in Claim 1), that is resiliently biased by biasing member 336 into a closed position in which closes the fuel line the valve member being movable against a resilient bias (as indicated by the dotted line) into an open position in which it does not close the fuel line, and the drive system is operable (para: 21-23), in response to the latching signal, to drive the one or more retaining members towards the holding position with sufficient force to overcome the resilient bias of the valve member in the case that the one or more retaining members have interacted with said further member and that movement of the further member into the predetermined position moves the valve member into the open position.
Re’ Claim 16. Feldmann discloses An air-to-air refueling hose-and-drogue assembly according to claim 15 in which, provided the further member has a circumferential recess 338 into which the one or more retaining members can extend when the one of more retaining members are in the intermediate position and the further member has a shape and dimensions that comply with US Department of Defense Detail Specification Sheet MS24356 Version E, the further member does not displace the valve member from its closed position when the one or more retaining members are in the intermediate position and extend into the circumferential recess, and the further member holds the valve member in is open position when the one or more retaining members are in the holding position and extend into the circumferential recess (Clearly shown in Fig. 3).
Re’ Claim 17. Feldmann discloses An air-to-air refueling hose-and-drogue assembly comprising an al-to-air coupling according to claim 1, the assembly having a fuel line 108 and a valve member that is resiliently biased into a closed position (Shown in dotted outline on Fig. 3) in which it closes the fuel line, the valve member being movable against its resilient bias into an open position in which it does not close the fuel line, the resilient bias of the valve member being sufficient to move said further member out of the predetermined position, against any opposition from the one or more retaining members following the release signal, in the case that the further member holds the valve member in the open position when the further member is in the predetermined position (Para: 21-23 and Claim 1 – describes the valve seat and plug). 
Re’ Claim 18, Feldmann discloses An air-to-air refueling hose-and-drogue assembly according to claim 13 in which the drive system (326, 328) is arranged to respond to a latching signal to urge the one or more retaining members towards the holding position and/or to hold the one or more retaining members in the holding position in the absence of any pressurized fuel in the air-to-air coupling (para: 21-23 – as the system is arranged to provide as claimed)
Re’ Claim 19 Feldmann discloses. A method of operating an air-to-air refueling hose-and-drogue assembly according to claim 13 in which the latching signal is provided and the drive system (326, 328) is operated to urge the one or more retaining members towards the holding position and/or to hold the one or more retaining members in the holding position before pressurized fuel is supplied to the air-to-air coupling (para: 21-23 – as the system is arranged to provide as claimed). 
Re’ Claim 20. Feldmann discloses A method of operating an air-to-air refueling hose-and-drogue assembly according to claim 14 in which the latching signal is provided and the drive system (326, 328) is operated to urge the one or more retaining members towards the holding position and/or to hold the one or more retaining members in the holding position before pressurized fuel is supplied to the air-to-air coupling. (para: 21-23 – as the system is arranged to provide as claimed)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art alone or in combination does not teach the elements of claim 5 being a sensor which determines the position at which the probe has not fully inserted into the receptacle but is within the limit of the latch to allow the latch to pull the connection together.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642